Citation Nr: 0709041	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-14 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of brain 
trauma manifested by headaches, distortion of small and taste 
and right supraorbital neuralgia, currently evaluated as 10 
percent disabling.

2.  Entitlement to an effective date earlier than June 26, 
1996, for service connection for organic hallucinosis.  

3.  Entitlement to revision or reversal of an April 6, 1984 
rating decision on the basis of clear and unmistakable error 
(CUE).

4.  Entitlement to revision or reversal of an August 26, 1985 
rating decision on the basis of clear and unmistakable error 
(CUE).

5.  Entitlement to revision or reversal of an August 31, 1988 
rating decision on the basis of clear and unmistakable error 
(CUE).




ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to May 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which, while claiming to grant service 
connection for organic hallucinosis, actually recharacterized 
the service-connected residuals of brain trauma manifested by 
headaches, distortion of small and taste and right 
supraorbital neuralgia as organic hallucinosis associated 
with residuals of brain trauma manifested by headaches, 
distortion of small and taste and right supraorbital 
neuralgia and granted a 100 percent rating, effective from 
June 26, 1996.  The veteran is appealing the effective date 
of that action.

This appeal also arises from an August 2005 rating decision 
which denied the veteran's CUE claims in rating decisions 
dated in April 1984, August 1985, and August 1988.  


FINDINGS OF FACT


1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  On June 26, 1996, the RO received a claim for increased 
rating for residuals of head injury.  There is no evidence of 
any communication from the veteran prior to this date that 
could be interpreted as a claim for an increase in VA 
benefits.  

3.  In the June 2004 rating decision, the RO while claiming 
to grant service connection for organic hallucinosis, 
erroneously recharacterized the service-connected residuals 
of brain trauma manifested by headaches, distortion of small 
and taste and right supraorbital neuralgia as organic 
hallucinosis associated with residuals of brain trauma 
manifested by headaches, distortion of small and taste and 
right supraorbital neuralgia, and assigned 100 percent 
rating, effective from June 26, 1996, the date of the receipt 
of claim.

4.  The veteran is in receipt of a ten percent rating, the 
highest rating for residuals of brain trauma manifested by 
headaches, distortion of small and taste and right 
supraorbital neuralgia.

5.  The April 1984, August 1985, and August 1988 rating 
decisions do not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of brain trauma manifested by headaches, distortion 
of small and taste and right supraorbital neuralgia, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a-
4.130, Diagnostic Codes 8045, 9304 (2006).

2.  The criteria for an effective date earlier than June 26, 
1996, for the grant of service connection for organic 
hallucinosis have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

3.  The April 1984 rating decision that granted entitlement 
to service connection for residuals of head injury manifested 
by headaches, distortion of smell and taste, and right 
supraorbital neuralgia, did not constitute CUE.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.105 (2006).

4.  The August 1985 rating decision that continued the 10 
percent rating for residuals of head injury manifested by 
headaches, distortion of smell and taste, and right 
supraorbital neuralgia, did not constitute CUE.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.105 (2006).

5.  The August 1988 rating decision that continued the 10 
percent rating for residuals of head injury manifested by 
headaches, distortion of smell and taste, and right 
supraorbital neuralgia, did not constitute CUE.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

In the present case, in June 2001 and January 2004, the 
veteran was properly informed of the provisions of VCAA as 
they pertained to his claim.  Once service connection for 
organic hallucinosis was granted, the veteran filed a timely 
notice of disagreement arguing that the effective date for 
the award of service connection for organic hallucinosis 
should have been years earlier.  

VA General Counsel has held that if, in response to notice of 
its decision on a claim for which VA has already given the 
appropriate notice under 38 U.S.C.A. § 5103(A), VA receives a 
notice of disagreement that raises a new issue, 38 U.S.C.A. § 
7105(d) requires VA to take proper action and issue a 
statement of the case, if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(A) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. See VAOGCPREC 8-2003, 
December 22, 2003.  The Board shall be bound in its decisions 
by the regulations of the Department, instructions of the 
Secretary, and the precedent opinion of VA General Counsel.  
See 38 U.S.C.A. § 7104(c) (West 2002).  Under the 
circumstances of this case, the Board finds that "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence she should submit to 
substantiate her claim."  See Conway v. Principi, No. 03- 
7072 (Fed. Cir. Jan. 7, 2004).  Accordingly, the Board 
concludes it should proceed.

Significantly, neither the veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

As concerns the issue of CUE in the RO decisions dated in 
that are addressed in this decision, the provisions of the 
VCAA are not applicable to claims of CUE, as the 
determination is one solely of law, and the matter is 
determined on the basis of the record as it existed at the 
time of the decision in issue.  Parker v. Principi, 15 Vet. 
App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).  

Increased Rating - Brain Trauma

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

804
5
Brain disease due to trauma:

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045-8207).

Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
diagnostic code 9304.  This 10 percent rating will not 
be combined with any other rating for a disability due 
to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 
are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2006)

9304 Dementia due to head trauma

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication
1
0
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9304 (2006)

This claim originally arose as a claim for an increased 
rating for residuals of brain trauma manifested by headaches, 
distortion of small and taste and right supraorbital 
neuralgia.  The June 2004 rating action while claiming to 
grant service connection for organic hallucinosis, 
erroneously recharacterized the service-connected residuals 
of brain trauma manifested by headaches, distortion of small 
and taste and right supraorbital neuralgia as organic 
hallucinosis associated with residuals of brain trauma 
manifested by headaches, distortion of small and taste and 
right supraorbital neuralgia.  The veteran had been in 
receipt of a 10 percent rating for residuals of brain trauma 
manifested by headaches, distortion of small and taste and 
right supraorbital neuralgia since May 1983.  The rating for 
a disability due to brain trauma assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9208 cannot be combined with a 
rating under Codes 8045-9304.  As a result, the separate 10 
percent rating for residuals of brain trauma manifested by 
headaches, distortion of small and taste and right 
supraorbital neuralgia must stand, and is to be shown 
separately on rating actions.

A review of the record reflects that there is little or no 
evidence addressing the subjective complaints regarding the 
residuals of brain trauma manifested by headaches, distortion 
of small and taste and right supraorbital neuralgia.  Rather, 
the evidence addresses the psychiatric disability for which 
the veteran is in receipt of a separate evaluation.  In 
addition, the veteran is presently in receipt of the highest 
rating for brain disease due to trauma, as he is not shown to 
have purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis which could 
possibly result in a separate rating.  In conclusion, the 
veteran has been properly rated, and a higher rating is not 
in order.

Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2). 

The record reflects the veteran's formal claim for an 
increased rating for residuals of a head injury was received 
on June 26, 1996.  In April 1997, the RO denied that claim, 
continuing the 10 percent evaluation.  The veteran was 
properly notified, but did not appeal the claim.

In a statement received at the RO in January 2001, the 
veteran filed another claim for an increased rating for 
residuals of brain injury.  In this claim, the veteran raised 
the issue of service connection for "hearing voices" a 
psychiatric manifestation related to his service-connected 
head trauma.  In a February 2002 rating action, the RO 
continued the 10 percent evaluation for head injury 
residuals.  

The RO received his notice of disagreement in March 2002 and 
issued a statement of the case.  In the meantime, the veteran 
filed several requests for Decision Review Officer 
consideration of his increased rating claim.  In a June 2004 
rating action, the RO granted service connection for organic 
hallucinosis with a 100 percent rating, effective from June 
26, 1996, liberally construing this as the date of the 
original service connection claim, which was at the that time 
considered an increased rating claim for residuals of a head 
injury.  In the June 2004 rating decision, the RO informed 
the veteran that service connection for psychiatric disorder 
residuals of head injury were included in the 100 percent 
evaluation for organic hallucinosis.  

In a May 2004 statement, the veteran stated that the award of 
service connection for residuals of brain injury should go 
back to when he was released from service.  

However, the Board notes that with regard to the effective 
date for the grant of service connection for organic 
hallucinosis, June 26, 1996 is the earliest date the RO could 
grant service connection because the record contains no prior 
document that could be construed as a claim for a psychiatric 
disability.  At the time of the RO's grant of service 
connection for residuals of head injury in the April 1984 
rating decision, the medical evidence failed to demonstrate 
any psychiatric symptoms or diagnoses.  In this regard, the 
August 1983 VA examination report was negative for any 
subjective complaints and objective findings for psychiatric 
abnormalities.  The RO's grant of service connection for 
residuals of head injury contemplated findings of defective 
vision, headache, occasional dizziness, and neurological 
complaints of distorted smell and taste.  

Following the April 1984 grant of service connection for 
residuals of head injury, the veteran claimed entitlement to 
an increased rating for his service-connected disability, 
which was denied by the RO in an August 1985 rating decision.  
In February 1988, the RO received the veteran's claim for a 
temporary total evaluation for a period of hospitalization 
for oral surgery.  During this hospitalization, the veteran 
complained of audio hallucinations and the examiners 
considered the possibility of organic hallucinosis.  However, 
as noted above, the veteran's claim was considered a claim 
for increased rating and temporary total evaluation, not a 
claim for service connection for a psychiatric disorder. 

Essentially, the June 26, 1996 claim is the only other claim 
that was received by the RO which could possibly serve as the 
basis of the grant of service connection for organic 
hallucinosis.  

The legal criteria pertaining to the assignment of an 
effective date for service connection are controlling in this 
case; accordingly, earlier effective dates for the grant of 
service connection for organic hallucinosis cannot be 
assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

CUE

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of clear and unmistakable error (CUE).  
A decision, which constitutes a reversal of a prior decision 
on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  Id.

It is important to recognize what constitutes CUE.  CUE is a 
very specific and rare kind of error of fact or of law that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  In essence it is undebatable error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Fugo, 6 Vet. App. at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.

The Federal Circuit has held that, "Where the veteran files 
more than one claim with the RO at the same time, and the 
RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins 
to run."  Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 
2006). 

Analysis

In this case, the veteran claims that clear and unmistakable 
evidence exists in RO rating decisions dated on April 6, 
1984, August 26, 1985, and August 31, 1988.  

With regard to the April 6, 1984 rating action, the veteran 
claimed CUE in the initial grant of service connection for 
residuals of head injury manifested by headaches, distortion 
of smell and taste, and right supraorbital neuralgia, 
effective from May 28, 1983.  In his May 2006 substantive 
appeal, he argued that the RO failed to obtain the complete 
medical records from Fort Dix, which included hospitalization 
records that contained evidence of psychiatric symptoms that 
could have served as the basis for a grant of service 
connection for a psychiatric disability.  Also, it appears 
that the veteran is arguing that the RO failed to consider 
that his headaches and distortion of smell and taste were 
related to sinusitis, which the veteran contends that he had 
at the time of the April 1984 rating action, but was not 
diagnosed until February 1988.  The veteran's CUE claim for 
the April 1984 rating involves the RO's failure to provide 
him with notice of his appellate rights.  

The Board notes that the service medical records, including 
the March 1983 discharge medical examination, do not contain 
any complaints or findings of  psychiatric or sinusitis 
disorders.  In December 1980, the veteran was directed to 
undergo pre-trial mental health evaluation.  In the report, 
it was noted that he was read his rights but refused to 
speak, presumably without his attorney present.  No 
psychiatric diagnosis was made.  In January 1981, the veteran 
was pending court martial for an alleged assault and sexual 
assault.  In June 1981, the veteran underwent a thorough 
medical sanity board examination, but was not found to have 
any diagnoses for psychiatric, personality, or physical 
disorders.  

The veteran filed a report of accidental injury in May 1983.  
He indicated that while on authorized leave he was the victim 
of an unprovoked attack.  He sustained skull fracture, 
cerebral concussion, laceration of the right forehead, and 
right eye bleeding.  He reported having residual dizziness 
and headaches from the accident.  He underwent neurological 
evaluation at Fort Dix Army Community Hospital in January 
1984.  The diagnoses included head injury, cerebral 
concussion, skull fracture, scalp laceration and frontal 
abrasions with paraesthesia, and subungual hematoma.  His 
profile was noted to be unchanged and he was discharged to 
duty.  These records do not reflect the presence of any 
psychiatric findings or sinusitis.  

The Board notes that an initial claim of service connection 
for skull fracture, dizziness, ear and eye pain, and nose 
pressure was received by VA in June 1983.  On VA examination 
in August 1983, the veteran was not found to have any 
psychiatric findings.  Neurological examination findings 
included residuals of brain trauma manifested by headaches, 
distortion of smell and taste, and right supraorbital 
neuralgia.  

In an April 6, 1984 rating action, the RO granted service 
connection for the veteran's claimed residuals of head 
injury, manifested by headaches, distortion of smell and 
taste, and right supraorbital neuralgia.  The RO provided the 
veteran with notice of procedural and appellate rights.  
Based on the foregoing, the Board finds that at the time of 
the April 1984 rating decision, the RO was presented with no 
facts that would have given rise to a claim for a psychiatric 
disorder, nor were there any facts that were not properly 
considered that would have resulted in a grant of service 
connection for a psychiatric disorder.  The veteran's 
contention that his distortion of smell and taste was not 
properly service connected as sinusitis is unsupported by the 
record, as sinusitis was not diagnosed until February 1988.  
Further, there is no opinion that links his smell and taste 
complaints to anything other than a residual of head injury.  
In this regard, the veteran has not provided any reasons as 
to why the April 1984 rating action would have been different 
but for the alleged errors.  Mere disagreement as to how the 
facts were weighed cannot constitute CUE.  Crippen v. Brown, 
9 Vet App 412 (1996); Russell v. Principi, 3 Vet. App. at 313

The Board also notes in this regard that assertions referable 
to the failure of VA to fulfill the duty to assist cannot 
meet the standard for CUE.  In this regard, the veteran's 
argument that the RO's failure to obtain his treatment 
records during his hospitalization at Fort Dix Army Community 
Hospital, is unpersuasive that such error would have produced 
a different result.  

The veteran's contention that he never received notice of his 
appellate or procedural rights is unpersuasive.  In this 
regard, the Board notes that the file contains evidence of 
rating actions and notice letters with printed information 
regarding his appellate right.  Other than the veteran's 
assertions that the RO failed to provide him with notice of 
his appellate rights, there is no clear evidence to the 
contrary.  Here, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)) (citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 6, 71 L. 
Ed. 131 (1926)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  38 
C.F.R. § 3.1(q).  While the Ashley case dealt with regularity 
in procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The holding in 
Mindenhall was that a statement of the appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  Accordingly, there is no basis 
to conclude that the RO did not follow its procedures and 
provide the veteran with notice of his appellate and 
procedural rights in the April 1984 rating decision.

With regard to the August 26, 1985 rating action, which 
continued the 10 percent rating for head injury residuals, 
the veteran notes that following receipt of this rating, he 
underwent a fitness and duty evaluation for the US Post 
Office in October 1984; the report contained the first 
evidence in the medical record of  a diagnostic impression of 
paranoid personality disorder.  He contended, erroneously, 
that this evidence should have been considered new and 
material evidence.  The Board notes that there is no prior 
filed claim for service connection for a psychiatric 
disorder.  In this case, it appears that the veteran is 
arguing that this evidence should have been considered for 
the purposes of granting an increased rating.  

The veteran underwent a VA neurological examination in July 
1985 in order to address the veteran's assertion that his 
service-connected head injury residuals had become worse 
since the August 1983 examination.  He reported having right 
sided headaches and an impaired sense of smell.  The examiner 
noted tenderness to pressure over the right supraorbital 
nerves, right eye, and right temple.  There was no impairment 
of eye movements or nystagmus found.  Deep reflexes were not 
impaired.  The diagnosis was residuals of brain trauma 
manifested by headache, distortion of smell and taste, 
nausea, and right supraorbital neuralgia.  Based on these 
facts, there appears to be no basis for concluding that his 
service-connected head trauma residuals had in fact worsened 
or that they resulted in a grant of service connection for a 
psychiatric disability.  

The RO continued the 10 percent evaluation for service-
connected head injury residuals in the August 26, 1985 rating 
decision and provided him with notice of procedural and 
appellate rights.  In this regard, the veteran's disagreement 
as to whether his service-connected head injury residual 
disability had worsened is, in essence, no more than a simple 
disagreement concerning how the evidence was weighed by VA in 
August 1985 which the Court has held is not CUE.

Finally, with regard to the August 31, 1988 rating decision, 
which continued the 10 percent rating for head injury 
residuals, the veteran argued that the RO failed to provide 
him with notice of his appellate rights.  Further, it appears 
that the veteran is alleging CUE in the RO's failure to 
attempt to obtain medical evidence from Dr. L. H., who 
provided trial testimony, the transcript of which is included 
in the veteran's claims file.

Evidence considered at the time of the August 1988 rating 
decision includes a statement received in February 1988, in 
which the veteran indicated he was admitted to the Richmond 
VA Medical Center (VAMC) for treatment of brain disease and 
scars.  He claimed entitlement to a temporary total 
evaluation for hospitalization for oral surgery.  In a 
February 1988 VA discharge summary, the veteran complained 
that was that he was hearing voices and believed that he was 
being pursued.  It was noted that psychological testing did 
not strongly support a diagnosis of schizophrenia and the 
medical staff considered a possibility of organic 
hallucinosis.  The discharge diagnoses ruled out post head 
injury seizure disorder with auditory hallucinations and 
chronic paranoid schizophrenia.  A 24-hour EEG was conducted 
and was read as entirely normal.  The examiner ruled out 
seizure disorder and organic causes for the veteran's 
auditory hallucinations.  There was no finding that related 
any psychiatric complaints or possible diagnoses to service.  
In fact, the discharge diagnosis ruled out any post-head 
trauma cause for the veteran's auditory hallucinations.  
Based upon those findings, the RO continued the 10 percent 
disability evaluation for brain trauma and denied entitlement 
to a temporary total evaluation.  On the reverse side of the 
rating determination, the RO provided the veteran with notice 
of procedural and appellate rights.  

Here again, the veteran has not advanced specific assertions 
of undebatable error as would meet the stringent definition 
of CUE.  The records from Dr. L. H. were not obtainable at 
the time of the August 1988 rating action and there was 
nothing in the medical evidence at that time that reflected 
an actual diagnosed psychiatric disability or worsening of 
his service-connected head trauma residuals, which would have 
changed the outcome of the RO's August 1988 rating decision.  

Consequently, without more, the Board can find no basis for 
concluding that there was CUE in the RO's August 1988 rating 
decision that continued a 10 percent rating for service-
connected head injury residuals.  

In short, the Board finds that the veteran has not pointed to 
any error of fact or law which is such that it would compel 
the conclusion that the result would have been manifestly 
different but for the error.  Thus, the Board must conclude 
that there was no CUE in the April 1984, August 1985, and 
August 1988 RO decisions.


ORDER

Entitlement to an increased rating for residuals of brain 
trauma manifested by headaches, distortion of small and taste 
and right supraorbital neuralgia is denied.

An effective date earlier than June 26, 1996, for the grant 
of service connection for an organic hallucinosis disability 
is denied.   

Clear and unmistakable error having not been committed in the 
April 6, 1984, rating decision granting service connection 
for head injury residuals, the veteran's appeal is denied.

Clear and unmistakable error having not been committed in the 
August 26, 1985, rating decision continuing the 10 percent 
rating for head injury residuals, the veteran's appeal is 
denied.

Clear and unmistakable error having not been committed in the 
August 31, 1988, rating decision continuing the 10 percent 
rating for head injury residuals, the veteran's appeal is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


